Citation Nr: 0700041	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-12 980 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for atherosclerotic 
heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 29, 1963 to January 28, 1964.  This matter is before 
the Board of Veterans´ Appeals (Board) on appeal from a June 
2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  A Travel 
Board hearing was held before the undersigned on March 7, 
2006.  [Notably, the transcript of hearing incorrectly states 
the year as 2005].

The issues of service connection for a psychiatric disability 
and for degenerative disc disease of the lumbar spine are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


FINDINGS OF FACT

On March 7, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant in writing that he intended to withdraw his appeal 
seeking service connection for atherosclerotic heart disease; 
there is no question of fact or law remaining before the 
Board in this matter.


CONCLUSION OF LAW

The appellant has withdrawn his appeal seeking service 
connection for atherosclerotic heart disease; the Board has 
no further jurisdiction in the matter.  38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.204 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the appellant's expression of 
intent to withdraw his appeal, no further discussion of the 
impact of the VCAA on this matter is necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

At a travel board hearing on March 7, 2006, the appellant 
withdrew his appeal seeking service connection for 
atherosclerotic heart disease.  His representative submitted 
a written document to that effect.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration regarding this claim.  Accordingly, the Board 
does not have jurisdiction to consider an appeal in this 
matter, and the appeal must be dismissed.


ORDER

The appeal seeking service connection for atherosclerotic 
heart disease is dismissed.



REMAND

The appellant testified he receives Social Security (SSA) 
disability benefits due, in part, to his lumbar spine 
disability.  As medical records considered in conjunction 
with the SSA award may contain information that has bearing 
on the claims and are constructively of record, they must be 
secured and considered before a determination is made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record also 
notes a history of evaluation for a back disability at Salt 
Lake City Methodist Hospital in 1992.  There is further 
report of potentially relevant records of treatment at St. 
Catherine's Hospital in New Chicago and Methodist North Lake 
Hospital in Gary, Indiana.  If available, such records should 
be obtained.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was provided notice of what type of information and evidence 
was needed to substantiate his claims seeking service 
connection, but was not notified of the criteria for 
establishing a disability rating or effective date of award.  
Since the case is being remanded anyway, there is the 
opportunity to correct any notice deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given 
appropriate notice regarding effective 
dates of awards and the criteria for 
rating psychiatric and lumbar spine 
disabilities in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should obtain the records of 
the appellant's evaluation for back 
disability at Salt Lake City Methodist 
Hospital in approximately 1992; and 
available records from St. Catherine's 
Hospital in New Chicago and Methodist 
North Lake Hospital in Gary, Indiana; and 
copies of all medical records considered 
by SSA in their determination on the 
veteran's claim for SSA disability 
benefits.

3.  The RO should arrange for any further 
development suggested by the results of 
the development sought, then readjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


